Name: 2007/817/EC: Council Decision of 8Ã November 2007 on the conclusion of the Agreement between the European Community and the former Yugoslav Republic of Macedonia on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: Europe;  international affairs;  international law;  migration;  European construction
 Date Published: 2007-12-19

 19.12.2007 EN Official Journal of the European Union L 334/1 COUNCIL DECISION of 8 November 2007 on the conclusion of the Agreement between the European Community and the former Yugoslav Republic of Macedonia on the readmission of persons residing without authorisation (2007/817/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular point 3(b) of Article 63, in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated on behalf of the European Community an Agreement with the former Yugoslav Republic of Macedonia on the readmission of persons residing without authorisation. (2) The Agreement was signed, on behalf of the European Community, on 18 September 2007 subject to its possible conclusion at a later date, in accordance with a Council Decision adopted on 18 September 2007. (3) The Agreement should be approved. (4) The Agreement establishes a Joint Readmission Committee which may adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the Community position in this case. (5) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (6) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, and without prejudice to Article 4 of the said Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (7) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not take part in the adoption of this Decision and is not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the former Yugoslav Republic of Macedonia on the readmission of persons residing without authorisation is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 22(2) of the Agreement (2). Article 3 The Commission shall represent the Community in the Joint Readmission Committee established by Article 18 of the Agreement. Article 4 The position of the Community within the Joint Readmission Committee with regard to the adoption of its rules of procedure as required under Article 18(5) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 November 2007. For the Council The President R. PEREIRA (1) Opinion delivered on 24 October 2007 (not yet published in the Official Journal). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. EXCHANGE OF LETTERS Brussels, 18 September 2007 Ms. Gordana Jankulovska, Minister of Interior of the former Yugoslav Republic of Macedonia. Dear Minister, We have the honour to propose that, if it is acceptable to your Government, this letter and your confirmation shall together take the place of signature of the Agreement between the European Community and the former Yugoslav Republic of Macedonia on readmission of persons residing without authorisation. The text of the aforementioned Agreement, herewith annexed, has been approved for signature by a decision of the Council of the European Union of today's date. Please accept, Minister, the assurance of our highest consideration. For the European Community Courtesy translation Brussels, 18 September 2007 Dear Sirs, On behalf of the Government of the Republic of Macedonia I have the honour to acknowledge receipt of your letter dated 18th September 2007 regarding the signature of the Agreement between the Republic of Macedonia and the European Community on the readmission of persons residing without authorisation, together with the attached text of the Agreement. I hereby declare that the Government of the Republic of Macedonia agrees with the provisions of the Agreement between the Republic of Macedonia and the European Community on the readmission of persons residing without authorisation and considers the Agreement as being signed with this Exchange of Letters. However, I declare that the Republic of Macedonia does not accept the denomination used for my country in the above-referred documents, having in view that the constitutional name of my country is the Republic of Macedonia. Please accept, Sirs, the assurances of my highest consideration. Gordana Jankuloska Dr. Rui Carlos Pereira Minister of Internal Administration of the Republic of Portugal Mr. Franco Frattini Vice-President of the European Commission Ã ÃÃ ¸Ã Ã µÃ », 18 Ã Ã µÃ ¿Ã Ã µÃ ¼Ã ²ÃÃ ¸ 2007 Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã ° Ã Ã ¾Ã Ã ¸Ã Ã Ã ²Ã °Ã ½Ã ¸ Ã Ã ¾Ã Ã ¿Ã ¾Ã ´Ã °, Ã Ã ¾ Ã ¸Ã ¼Ã µÃ Ã ¾ Ã ½Ã ° Ã Ã »Ã °Ã ´Ã °Ã Ã ° Ã ½Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã °Ã ºÃ µÃ ´Ã ¾Ã ½Ã ¸ÃÃ ° Ã ¸Ã ¼Ã °Ã ¼ Ã Ã µÃ Ã  Ã ´Ã ° Ã ³Ã ¾ Ã ¿Ã ¾Ã Ã ²ÃÃ ´Ã °Ã ¼ Ã ¿ÃÃ ¸Ã µÃ ¼Ã ¾Ã  Ã ½Ã ° Ã Ã °Ã Ã µÃ Ã ¾ Ã ¿Ã ¸Ã Ã ¼Ã ¾ Ã ´Ã °Ã Ã ¸ÃÃ °Ã ½Ã ¾ Ã ½Ã ° 18 Ã Ã µÃ ¿Ã Ã µÃ ¼Ã ²pÃ ¸ 2007 Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °, Ã ºÃ ¾Ã µ Ã Ã µ Ã ¾Ã ´Ã ½Ã µÃ Ã Ã ²Ã ° Ã ½Ã ° Ã ¿Ã ¾Ã Ã ¿Ã ¸Ã Ã Ã ²Ã °Ã Ã µÃ Ã ¾ Ã ½Ã ° Ã ¡Ã ¿Ã ¾Ã ³Ã ¾Ã ´Ã ±Ã °Ã Ã ° Ã ¿Ã ¾Ã ¼Ã µÃ Ã  Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã °Ã ºÃ µÃ ´Ã ¾Ã ½Ã ¸ja Ã ¸ Ã Ã ²ÃÃ ¾Ã ¿Ã kÃ °Ã Ã ° Ã Ã °Ã µÃ ´Ã ½Ã ¸Ã Ã ° Ã ·Ã ° Ã ¿ÃÃ µÃ ·Ã µÃ ¼Ã °ÃÃ µ Ã ½Ã ° Ã »Ã ¸Ã Ã ° Ã Ã ¾ Ã ½Ã µÃ ·Ã °Ã ºÃ ¾Ã ½Ã Ã ºÃ ¸ Ã ¿ÃÃ µÃ Ã Ã ¾Ã, Ã ·Ã °Ã µÃ ´Ã ½Ã ¾ Ã Ã ¾ Ã ¿ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã ¾Ã  Ã Ã µÃ ºÃ Ã  Ã ½Ã ° Ã ¡Ã ¿Ã ¾Ã ³Ã ¾Ã ´Ã ±Ã °Ã a. ÃÃ ·jÃ °Ã ²Ã Ã ²Ã °Ã ¼ Ã ´Ã µÃ ºÃ ° Ã Ã »Ã °Ã ´Ã °Ã Ã ° Ã ½Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã °Ã ºÃ µÃ ´Ã ¾Ã ½Ã ¸jÃ ° Ã µ Ã Ã ¾Ã ³Ã »Ã °Ã Ã ½Ã ° Ã Ã ¾ Ã ¾Ã ´ÃÃ µÃ ´Ã ±Ã ¸Ã Ã µ Ã ½Ã ° Ã ¡Ã ¿Ã ¾Ã ³Ã ¾Ã ´Ã ±Ã °Ã Ã ° Ã ¿Ã ¾Ã ¼Ã µÃ Ã  Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã °Ã ºÃ µÃ ´Ã ¾Ã ½Ã ¸ÃÃ ° Ã ¸ Ã Ã ²ÃÃ ¾Ã ¿Ã Ã ºÃ °Ã Ã ° Ã Ã °Ã µÃ ´Ã ½Ã ¸Ã Ã ° Ã ·Ã ° Ã ¿ÃÃ µÃ ·Ã µÃ ¼Ã °Ã Ã µ Ã ½Ã ° Ã »Ã ¸Ã Ã ° Ã Ã ¾ Ã ½Ã µÃ ·Ã °Ã ºÃ ¾Ã ½Ã Ã ºÃ ¸ Ã ¿ÃÃ µÃ Ã Ã ¾Ã Ã ¸ Ã Ã ¼Ã µÃ Ã ° Ã ´Ã µÃ ºÃ ° Ã Ã ¾ Ã ¾Ã ²Ã °Ã ° ÃÃ °Ã ·Ã ¼Ã µÃ ½Ã ° Ã ½Ã ° Ã ¿Ã ¸Ã Ã ¼Ã ° Ã ¡Ã ¿Ã ¾Ã ³Ã ¾Ã ´Ã ±Ã °Ã Ã ° Ã µ Ã ¿Ã ¾Ã Ã ¿Ã ¸Ã Ã °Ã ½Ã °. Ã ¡Ã µÃ ¿Ã °Ã º, Ã ¸Ã ·ÃÃ °Ã ²Ã Ã ²Ã °Ã ¼ Ã ´Ã µÃ ºÃ ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã °Ã ºÃ µÃ ´Ã ¾Ã ½Ã ¸ÃÃ ° Ã ½Ã µ ÃÃ ° Ã ¿ÃÃ ¸Ã Ã °Ã Ã ° Ã ´Ã µÃ ½Ã ¾Ã ¼Ã ¸Ã ½Ã °Ã Ã ¸ÃÃ °Ã Ã ° Ã Ã ¿Ã ¾Ã ÃÃ µÃ ±Ã µÃ ½Ã ° Ã ·Ã ° Ã ¼Ã ¾ÃÃ °Ã Ã ° Ã ·Ã µÃ ¼ÃÃ ° Ã ²Ã ¾ Ã ¿Ã ¾Ã ³Ã ¾ÃÃ µ Ã ½Ã °Ã ²Ã µÃ ´Ã µÃ ½Ã ¸Ã Ã µ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã Ã ¸, Ã ¸Ã ¼Ã °ÃÃ Ã ¸ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ´ Ã ´Ã µÃ ºÃ ° Ã Ã Ã Ã °Ã ²Ã ½Ã ¾Ã Ã ¾ Ã ¸Ã ¼Ã µ Ã ½Ã ° Ã ¼Ã ¾ÃÃ °Ã Ã ° Ã ·Ã µÃ ¼ÃÃ ° Ã µ Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã akÃ µÃ ´Ã ¾Ã ½Ã ¸ÃÃ °. Ã pÃ ¸Ã ¼Ã µÃ Ã µ Ã ³Ã ¸ Ã Ã ¾Ã Ã ¿Ã ¾Ã ´Ã °, Ã ¸Ã ·ÃÃ °Ã ·Ã ¸Ã Ã µ Ã ½Ã ° Ã ¼Ã ¾Ã µÃ Ã ¾ Ã ½Ã °ÃÃ ²Ã ¸Ã Ã ¾Ã ºÃ ¾ Ã ¿Ã ¾Ã Ã ¸Ã Ã Ã ²Ã °Ã Ã µ. Ã Ã ¾ÃÃ ´Ã °Ã ½Ã ° Ã Ã °Ã ½Ã ºÃ Ã »Ã ¾Ã Ã ºÃ ° Ã -Ã ´Ã ¸Ã ½ Ã Ã Ã ¸ Ã Ã °ÃÃ »Ã ¾Ã  Ã Ã µÃÃ µÃ ¸ÃÃ ° Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µp Ã ·Ã ° Ã ²Ã ½Ã °Ã ÃÃ µÃ Ã ½Ã °Ã Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸ÃÃ ° Ã ½Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã ¾ÃÃ Ã Ã ³Ã °Ã »Ã ¸ÃÃ ° Ã ¡Ã ¾Ã ²Ã µÃ  Ã ½Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã Ã ºÃ °Ã Ã ° Ã Ã ½Ã ¸ÃÃ ° Ã -Ã ´Ã ¸Ã ½ Ã ¤ÃÃ °Ã ½Ã ºÃ ¾ Ã ¤ÃÃ °Ã Ã ¸Ã ½Ã ¸ Ã Ã ¾Ã Ã ¿ÃÃ µÃ Ã Ã µÃ ´Ã °Ã Ã µÃ » hÃ ° Ã Ã ²ÃÃ ¾Ã ¿Ã Ã ºÃ °Ã Ã ° Ã ºÃ ¾Ã ¼Ã ¸Ã Ã ¸ÃÃ ° Brussels, 18 September 2007 Ms. Gordana Jankulovska, Minister of Interior of the former Yugoslav Republic of Macedonia. Dear Minister, We have the honour to acknowledge receipt of your letter of today's date. The European Community notes that the Exchange of Letters between the European Community and the Former Yugoslav Republic of Macedonia, which takes the place of signature of the Agreement between the European Community and the former Yugoslav Republic of Macedonia on readmission of persons residing without authorisation, has been accomplished and that this cannot be interpreted as acceptance or recognition by the European Community in whatever form or content of a denomination other than the former Yugoslav Republic of Macedonia. Please accept, Minister, the assurance of our highest consideration. For the European Community AGREEMENT between the European Community and the former Yugoslav Republic of Macedonia on the readmission of persons residing without authorisation THE HIGH CONTRACTING PARTIES, THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, and THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA, DETERMINED to strengthen their cooperation in order to combat illegal immigration more effectively, DESIRING to establish, by means of this Agreement and on the basis of reciprocity, rapid and effective procedures for the identification and safe and orderly return of persons who do not, or no longer, fulfil the conditions for entry to, presence in, or residence on the territories of the former Yugoslav Republic of Macedonia or one of the Member States of the European Union, and to facilitate the transit of such persons in a spirit of cooperation, EMPHASISING that this Agreement shall be without prejudice to the rights, obligations and responsibilities of the Community, the Member States of the European Union and the former Yugoslav Republic of Macedonia arising from International Law and, in particular, from the European Convention of 4 November 1950 for the Protection of Human Rights and Fundamental Freedoms and the Convention of 28 July 1951 on the Status of Refugees, CONSIDERING that the provisions of this Agreement, which falls within the scope of Title IV of the Treaty establishing the European Community, do not apply to the Kingdom of Denmark, in accordance with the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty establishing the European Community, TAKING ACCOUNT of Article 76.2 of the Stabilisation and Association Agreement (1), which imposes an obligation on the Parties to conclude a readmission agreement upon request, HAVE AGREED AS FOLLOWS: Article 1 Definitions For the purpose of this Agreement: (a) Contracting Parties shall mean the former Yugoslav Republic of Macedonia and the Community; (b) Readmission shall mean the transfer by the Requesting State and admission by the Requested State of persons (own nationals of the Requested State, third country nationals or stateless person) who have been found illegally entering, being present in or residing in the Requesting State, in accordance with the provisions of this Agreement; (c) National of the former Yugoslav Republic of Macedonia shall mean any person who holds the nationality of the former Yugoslav Republic of Macedonia in accordance with its national legislation; (d) National of a Member State shall mean any person who holds the nationality, as defined for Community purposes, of a Member State; (e) Member State shall mean any Member State of the European Union, with the exception of the Kingdom of Denmark; (f) Third-country national shall mean any person who holds a nationality other than that of the former Yugoslav Republic of Macedonia or one of the Member States; (g) Stateless person shall mean any person who does not hold a nationality; (h) Residence permit shall mean a permit of any type issued by the former Yugoslav Republic of Macedonia or one of the Member States entitling a person to reside on its territory. This shall not include temporary permissions to remain on its territory in connection with the processing of an asylum application or an application for a residence permit; (i) Visa shall mean an authorisation issued or a decision taken by the former Yugoslav Republic of Macedonia or one of the Member States which is required with a view to entry in, or transit through, its territory. This shall not include airport transit visa; (j) Requesting State shall mean the State (the former Yugoslav Republic of Macedonia or one of the Member States) submitting a readmission application pursuant to Article 7 or a transit application pursuant to Article 14 of this Agreement; (k) Requested State shall mean the State (the former Yugoslav Republic of Macedonia or one of the Member States) to which a readmission application pursuant to Article 7 or a transit application pursuant to Article 14 of this Agreement is addressed; (l) Competent Authority shall mean any national authority of the former Yugoslav Republic of Macedonia or one of the Member States entrusted with the implementation of this Agreement in accordance with Article 19 (1) lit. a) thereof; (m) Border region shall mean an area which extends up to 30 kilometres from the common land border between a Member State and the former Yugoslav Republic of Macedonia, as well as the territories of International airports of the Member States and the former Yugoslav Republic of Macedonia; (n) Transit shall mean the passage of a third country national or a stateless person through the territory of the Requested State while travelling from the Requesting State to the country of destination. SECTION I READMISSION OBLIGATIONS BY THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA Article 2 Readmission of own nationals 1. The former Yugoslav Republic of Macedonia shall readmit, upon application by a Member State and without further formalities other than those provided for in this agreement, all persons who do not, or who no longer, fulfil the legal conditions in force for entry to, presence in, or residence on, the territory of the Requesting Member State provided that it is proved, or may be validly assumed on the basis of prima facie evidence furnished, that they are nationals of the former Yugoslav Republic of Macedonia. 2. The former Yugoslav Republic of Macedonia shall also readmit, where possible, at the same time:  minor unmarried children up to 18 years of age of the persons mentioned in paragraph 1, regardless of their place of birth or their nationality, unless they have an independent right of residence on the territory of the Requesting Member State,  spouses, holding another nationality, of the persons mentioned in paragraph 1, provided they have the right to enter and stay or receive the right to enter and stay in the territory of the former Yugoslav Republic of Macedonia, unless they have an independent right of residence in the Requesting Member State. 3. The former Yugoslav Republic of Macedonia shall also readmit persons who have renounced the nationality of the former Yugoslav Republic of Macedonia since entering the territory of a Member State, unless such persons have at least been guaranteed naturalisation by that Member State. 4. After the former Yugoslav Republic of Macedonia has given a positive reply to the readmission application, the competent Diplomatic Mission or Consular Office of the former Yugoslav Republic of Macedonia shall immediately and not later than within three working days, issue the travel document required for the return of the person to be readmitted, with a validity of 30 days. If, for legal or factual reasons, the person concerned cannot be transferred within the period of validity of the travel document that was initially issued, the competent Diplomatic Mission or Consular Office of the former Yugoslav Republic of Macedonia shall, within 14 calendar days, issue a new travel document with a period of validity of the same duration. If the former Yugoslav Republic of Macedonia has not, within 14 calendar days, issued the new travel document, it shall be deemed to accept the use of the EU standard travel document for expulsion purposes (2). 5. In case the person to be readmitted possesses the nationality of a third state in addition to nationality of the Requested State, the Requesting Member State shall take into consideration the will of the person to be readmitted to the State of his/her choice. Article 3 Readmission of third-country nationals and stateless persons 1. The former Yugoslav Republic of Macedonia shall readmit, upon application by a Member State and without further formalities other than those provided for in this Agreement, all third-country nationals or stateless persons who do not, or who no longer, fulfil the legal conditions in force for entry to, presence in, or residence on, the territory of the Requesting Member State provided that it is proved, or may be validly assumed on the basis of prima facie evidence furnished, that such persons: (a) hold, or at the time of entry held, a valid visa or residence permit issued by the former Yugoslav Republic of Macedonia; or (b) illegally and directly entered the territory of the Member States after having stayed on, or transited through, the territory of the former Yugoslav Republic of Macedonia. 2. The readmission obligation in paragraph 1 shall not apply if: (a) the third country national or stateless person has only been in airside transit via an International Airport of the former Yugoslav Republic of Macedonia; or (b) the Requesting Member State has issued to the third country national or stateless person a visa or residence permit before or after entering its territory unless:  that person is in possession of a visa or residence permit, issued by the former Yugoslav Republic of Macedonia, which expires later, or  the visa or residence permit issued by the Requesting Member State has been obtained by using forged or falsified documents, or by making false statements, and the person concerned has stayed on, or transited through, the territory of the former Yugoslav Republic of Macedonia, or  that person fails to observe any condition attached to the visa and that person has stayed on, or transited through, the territory of the former Yugoslav Republic of Macedonia. 3. The former Yugoslav Republic of Macedonia shall also readmit, upon application by a Member State, former nationals of the Socialist Federal Republic of Yugoslavia who have acquired no other nationality and whose place of birth, and place of permanent residence on 8 September 1991, was in the territory of the former Yugoslav Republic of Macedonia. 4. After the former Yugoslav Republic of Macedonia has given a positive reply to the readmission application, the Requesting Member State where necessary issues the person whose readmission has been accepted the EU standard travel document for expulsion purposes (2). SECTION II READMISSION OBLIGATIONS BY THE COMMUNITY Article 4 Readmission of own nationals 1. A Member State shall readmit, upon application by the former Yugoslav Republic of Macedonia and without further formalities other than those provided for in this agreement, all persons who do not, or who no longer, fulfil the legal conditions in force for entry to, presence in, or residence on, the territory of the former Yugoslav Republic of Macedonia provided that it is proved, or may be validly assumed on the basis of prima facie evidence furnished, that they are nationals of that Member State. 2. A Member State shall also readmit, where possible, at the same time:  minor unmarried children up to 18 years of age of the persons mentioned in paragraph 1, regardless of their place of birth or their nationality, unless they have an independent right of residence on the territory of the former Yugoslav Republic of Macedonia,  spouses, holding another nationality, of the persons mentioned in paragraph 1, provided they have the right to enter and stay or receive the right to enter and stay in the territory of the Requested Member State, unless they have an independent right of residence in the former Yugoslav Republic of Macedonia. 3. A Member State shall also readmit persons who have renounced the nationality of a Member State since entering the territory of the former Yugoslav Republic of Macedonia, unless such persons have at least been guaranteed naturalisation by the former Yugoslav Republic of Macedonia. 4. After the Requested Member State has given a positive reply to the readmission application, the competent Diplomatic Mission or Consular Office of the Requested Member State shall immediately and not later than within three working days, issue the travel document required for the return of the person to be readmitted, with a validity of 30 days. If, for legal or factual reasons, the person concerned cannot be transferred within the period of validity of the travel document that was initially issued, the competent Diplomatic Mission or Consular Office of the Requested Member State shall, within 14 calendar days, issue a new travel document with a period of validity of the same duration. 5. In case the person to be readmitted possesses the nationality of a third state in addition to that of the Requested Member State, the former Yugoslav Republic of Macedonia shall take into consideration the will of the person to be readmitted to the State of his/her choice. Article 5 Readmission of third-country nationals and stateless persons 1. A Member State shall readmit, upon application by the former Yugoslav Republic of Macedonia and without further formalities other than those provided for in this Agreement, all third-country nationals or stateless persons who do not, or who no longer, fulfil the legal conditions in force for entry to, presence in, or residence on, the territory of the former Yugoslav Republic of Macedonia provided that it is proved, or may be validly assumed on the basis of prima facie evidence furnished, that such persons: (a) hold, or at the time of entry held, a valid visa or residence permit issued by the Requested Member State; or (b) illegally and directly entered the territory of the former Yugoslav Republic of Macedonia after having stayed on, or transited through, the territory of the Requested Member State. 2. The readmission obligation in paragraph 1 shall not apply if: (a) the third country national or stateless person has only been in airside transit via an International Airport of the Requested Member State; or (b) the former Yugoslav Republic of Macedonia has issued to the third country national or stateless person a visa or residence permit before or after entering its territory unless:  that person is in possession of a visa or residence permit, issued by the Requested Member State, which expires later, or  the visa or residence permit issued by the former Yugoslav Republic of Macedonia has been obtained by using forged or falsified documents, or by making false statements and the person concerned has stayed on, or transited through, the territory of the Requested Member State, or  that person fails to observe any condition attached to the visa and that person stayed on, or transited through, the territory of the Requested Member State. 3. The readmission obligation in paragraph 1 is for the Member State that issued a visa or residence permit. If two or more Member States issued a visa or residence permit, the readmission obligation in paragraph 1 is for the Member State that issued the document with a longer period of validity or, if one or several of them have already expired, the document that is still valid. If all of the documents have already expired, the readmission obligation in paragraph 1 is for the Member State that issued the document with the most recent expiry date. If no such documents can be presented, the readmission obligation in paragraph 1 is for the Member State of last exit. 4. After the Member State has given a positive reply to the readmission application, the former Yugoslav Republic of Macedonia where necessary issues the person whose readmission has been accepted the travel document required for his or her return. SECTION III READMISSION PROCEDURE Article 6 Principles 1. Subject to paragraph 2 of Article 6, any transfer of a person to be readmitted on the basis of one of the obligations contained in Articles 2 to 5 shall require the submission of a readmission application to the competent authority of the Requested State. 2. No readmission application shall be needed where the person to be readmitted is in possession of a valid travel document and, where applicable, a valid visa or residence permit of the Requested State. 3. If a person has been apprehended in the border region (including airports) of the Requesting State after illegally crossing the border coming directly from the territory of the Requested State, the Requesting State may submit a readmission application within two working days following this person's apprehension (accelerated procedure). Article 7 Readmission application 1. To the extent possible, the readmission application is to contain the following information: (a) the particulars of the person to be readmitted (e.g. given names, surnames, date of birth, and  where possible  place of birth, and the last place of residence and particulars of their parents) and, where appropriate, the particulars of minor unmarried children and/or spouses; (b) indication of the means with which proof or prima facie evidence of nationality, transit, the conditions for the readmission of third-country nationals and stateless persons and unlawful entry and residence will be provided; (c) photograph of the person concerned. 2. To the extent possible, the readmission application shall also contain the following information: (a) a statement indicating that the person to be transferred may need help or care, provided the person concerned has explicitly consented to the statement; (b) any other protection, security measure or information concerning the health of the person, which may be necessary in the individual transfer case. 3. A common form to be used for readmission applications is attached as Annex 6 to this Agreement. Article 8 Means of evidence regarding nationality 1. Without prejudice to respective relevant national legislations, proof of nationality pursuant to Article 2(1) and Article 4(1) can be furnished through the documents listed in Annex 1 to this Agreement. If such documents are presented, the Member States and the former Yugoslav Republic of Macedonia shall mutually recognise the nationality without further investigation being required. Proof of nationality cannot be furnished through false documents. 2. Prima facie evidence of nationality pursuant to Article 2(1) and Article 4(1) can be particularly furnished through the documents listed in Annex 2 to this Agreement, even if their period of validity has expired. If such documents are presented, the Member States and the former Yugoslav Republic of Macedonia shall accept a presumption of nationality to have been established unless they can prove otherwise. Prima facie evidence of nationality cannot be furnished through false documents. 3. If none of the documents listed in Annexes 1 or 2 can be presented, the competent diplomatic and consular representations of the Requested State concerned shall, upon request, make arrangements to interview the person to be readmitted without delay, at the latest within three working days from the requesting day, in order to establish his or her nationality. Article 9 Means of evidence regarding third-country nationals and stateless persons 1. Proof of the conditions for the readmission of third-country nationals and stateless persons laid down in Article 3(1) and Article 5(1) shall be particularly furnished through the means of evidence listed in Annex 3 to this Agreement; it cannot be furnished through false documents. Any such proof shall be mutually recognised by the Member States and the former Yugoslav Republic of Macedonia without any further investigation being required. 2. Prima facie evidence of the conditions for the readmission of third-country nationals and stateless persons laid down in Article 3(1) and Article 5(1) shall be particularly furnished through the means of evidence listed in Annex 4 to this Agreement; it cannot be furnished through false documents. Where such prima facie evidence is presented, the Member States and the former Yugoslav Republic of Macedonia shall accept a presumption of the conditions to have been established, unless they can prove otherwise. 3. The unlawfulness of entry, presence or residence shall be established by means of the travel documents of the person concerned in which the necessary visa or other residence permit for the territory of the Requesting State are missing. A statement by the Requesting State that the person concerned has been found not having the necessary travel documents, visa or residence permit shall likewise provide prima facie evidence of the unlawful entry, presence or residence. 4. prima facie evidence of the conditions for the readmission of former nationals of the Socialist Federal Republic of Yugoslavia laid down in Article 3(3) shall be particularly furnished through the means of evidence listed in Annex 5 to this Agreement; it cannot be furnished through false documents. Where such prima facie evidence is presented, the former Yugoslav Republic of Macedonia shall deem the conditions to be established, unless they can prove otherwise. 5. If none of the documents listed in Annex 5 can be presented, the competent diplomatic and consular representations of the former Yugoslav Republic of Macedonia shall, upon request, make arrangements to interview the person to be readmitted without undue delay or at the latest within three working days from the requesting day, in order to establish his or her nationality. Article 10 Time limits 1. The application for readmission must be submitted to the competent authority of the Requested State within a maximum of one year after the Requesting State's competent authority has gained knowledge that a third-country national or a stateless person does not, or does no longer, fulfil the conditions in force for entry, presence or residence. Where there are legal or factual obstacles to the application being submitted in time, the time limit shall, upon request by the Requesting State, be extended but only until the obstacles have ceased to exist. 2. A readmission application must be replied to in writing:  within two working days, if the application has been made under the accelerated procedure (Article 6(3)),  within 14 calendar days in all other cases. These time limits begin to run with the date of receipt of the readmission request. If there was no reply within these time limits, the transfer shall be deemed to have been agreed to. 3. Reasons shall be given for the refusal of a readmission request. 4. After agreement has been given or, where appropriate, after expiry of the time limits laid down in paragraph 2, the person concerned shall be transferred without delay and at the latest within three months. On request of the Requesting State, this time limit shall be extended by the time taken to deal with legal or practical obstacles. Article 11 Transfer modalities and modes of transportation 1. Before returning a person, the competent authorities of the former Yugoslav Republic of Macedonia and the Member State concerned shall make arrangements in writing in advance regarding the transfer date, the point of entry, possible escorts and other information relevant to the transfer. 2. Transportation may take place by air or land. Return by air shall not be restricted to the use of the national carriers of the former Yugoslav Republic of Macedonia or the Member States and may take place by using scheduled or charter flights. In the event of escorted returns, such escorts shall not be restricted to authorised persons of the Requesting State, provided that they are authorised persons from the former Yugoslav Republic of Macedonia or any Member State. Article 12 Readmission in error The Requesting State shall take back any person readmitted by the Requested State if it is established, within a period of three months after the transfer of the person concerned, that the requirements laid down in Articles 2 to 5 of this Agreement are not met. In such cases the procedural provisions of this Agreement shall apply mutatis mutandis and all available information relating to the actual identity and nationality of the person to be taken back shall be provided. SECTION IV TRANSIT OPERATIONS Article 13 Principles 1. The Member States and the former Yugoslav Republic of Macedonia should restrict the transit of third-country nationals or stateless persons to cases where such persons cannot be returned to the State of destination directly. 2. The former Yugoslav Republic of Macedonia shall allow the transit of third-country nationals or stateless persons if a Member State so requests, and a Member State shall authorise the transit of third-country nationals or stateless persons if the former Yugoslav Republic of Macedonia so requests, if the onward journey in possible other States of transit and the readmission by the State of destination is assured. 3. Transit can be refused by the former Yugoslav Republic of Macedonia or a Member State: (a) if the third-country national or the stateless person runs the real risk of being subjected to torture or to inhuman or degrading treatment or punishment or the death penalty or of persecution because of his race, religion, nationality, membership of a particular social group or political conviction in the State of destination or another State of transit; or (b) if the third-country national or the stateless person shall be subject to criminal sanctions in the Requested State or in another State of transit; or (c) on grounds of public health, domestic security, public order or other national interests of the Requested State. 4. The former Yugoslav Republic of Macedonia or a Member State may revoke any authorisation issued if circumstances referred to in paragraph 3 subsequently arise or come to light which stand in the way of the transit operation, or if the onward journey in possible States of transit or the readmission by the State of destination is no longer assured. In this case, the Requesting State shall take back the third-country national or the stateless person, as necessary and without delay. Article 14 Transit procedure 1. An application for transit operations must be submitted to the competent authority of the Requested State in writing and is to contain the following information: (a) type of transit (by air or land), possible other States of transit and intended final destination; (b) the particulars of the person concerned (e.g. given name, surname, maiden name, other names used/by which known or aliases, date of birth, sex and  where possible  place of birth, nationality, language, type and number of travel document); (c) envisaged point of entry, time of transfer and possible use of escorts; (d) a declaration that in the view of the Requesting State the conditions pursuant to Article 13(2) are met, and that no reasons for a refusal pursuant to Article 13(3) are known of. A common form to be used for transit applications is attached as Annex 7 to this Agreement. 2. The Requested State shall, within five calendar days and in writing, inform the Requesting State of the admission, confirming the point of entry and the envisaged time of admission, or inform it of the admission refusal and of the reasons for such refusal. 3. If the transit operation takes place by air, the person to be readmitted and possible escorts shall be exempted from having to obtain an airport transit visa. 4. The competent authorities of the Requested State shall, subject to mutual consultations, assist in the transit operations, in particular through the surveillance of the persons in question and the provision of suitable amenities for that purpose. SECTION V COSTS Article 15 Transport and transit costs Without prejudice to the right of the competent authorities to recover the costs associated with the readmission from the person to be readmitted or third parties, all transport costs incurred in connection with readmission and transit operations pursuant to this Agreement as far as the border of the State of final destination shall be borne by the Requesting State. SECTION VI DATA PROTECTION AND NON-AFFECTION CLAUSE Article 16 Data Protection The communication of personal data shall only take place if such communication is necessary for the implementation of this Agreement by the competent authorities of the former Yugoslav Republic of Macedonia or a Member State as the case may be. The processing and treatment of personal data in a particular case shall be subject to the domestic laws of the former Yugoslav Republic of Macedonia and, where the controller is a competent authority of a Member State, to the provisions of Directive 95/46/EC (3) and to the national legislation of that Member State adopted pursuant to this Directive. Additionally the following principles shall apply: (a) personal data must be processed fairly and lawfully; (b) personal data must be collected for the specified, explicit and legitimate purpose of implementing this Agreement and not further processed by the communicating authority nor by the receiving authority in a way incompatible with that purpose; (c) personal data must be adequate, relevant and not excessive in relation to the purpose for which they are collected and/or further processed; in particular, personal data communicated may concern only the following:  the particulars of the person to be transferred (e.g. given names, surnames, any previous names, other names used/by which known or aliases, sex, civil status, date and place of birth, current and any previous nationality),  passport, identity card or driving licence (number, period of validity, date of issue, issuing authority, place of issue),  stop-overs and itineraries,  other information needed to identify the person to be transferred or to examine the readmission requirements pursuant to this Agreement. (d) personal data must be accurate and, where necessary, kept up to date; (e) personal data must be kept in a form which permits identification of data subjects for no longer than is necessary for the purpose for which the data were collected or for which they are further processed; (f) both the communicating authority and the receiving authority shall take every reasonable step to ensure as appropriate the rectification, erasure or blocking of personal data where the processing does not comply with the provisions of this article, in particular because those data are not adequate, relevant, accurate, or they are excessive in relation to the purpose of processing. This includes the notification of any rectification, erasure or blocking to the other Party; (g) upon request, the receiving authority shall inform the communicating authority of the use of the communicated data and of the results obtained therefrom; (h) personal data may only be communicated to the competent authorities. Further communication to other bodies requires the prior consent of the communicating authority; (i) the communicating and the receiving authorities are under an obligation to make a written record of the communication and receipt of personal data. Article 17 Non-affection clause 1. This Agreement shall be without prejudice to the rights, obligations and responsibilities of the Community, the Member States and the former Yugoslav Republic of Macedonia arising from International Law and, in particular, from:  the Convention of 28 July 1951 on the Status of Refugees as amended by the Protocol of 31 January 1967 on the Status of Refugees,  the international conventions determining the State responsible for examining applications for asylum lodged,  the European Convention of 4 November 1950 for the Protection of Human Rights and Fundamental Freedoms,  the Convention of 10 December 1984 against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment,  international conventions on extradition and transit,  multilateral international conventions and agreements on the readmission of foreign nationals. 2. Nothing in this Agreement shall prevent the return of a person under other formal or informal arrangements. SECTION VII IMPLEMENTATION AND APPLICATION Article 18 Joint readmission committee 1. The Contracting Parties shall provide each other with mutual assistance in the application and interpretation of this Agreement. To this end, they shall set up a joint readmission committee (hereinafter referred to as the committee) which will, in particular, have the task: (a) to monitor the application of this Agreement; (b) to decide on implementing arrangements necessary for the uniform application of this Agreement; (c) to have regular exchanges of information on the implementing Protocols drawn up by individual Member States and the former Yugoslav Republic of Macedonia pursuant to Article 19; (d) to recommend amendments to this Agreement and its Annexes. 2. The decisions of the committee shall be binding on the Contracting Parties. 3. The committee shall be composed by representatives of the Community and the former Yugoslav Republic of Macedonia; the Community shall be represented by the Commission. 4. The committee shall meet where necessary at the request of one of the Contracting Parties. 5. The committee shall establish its rules of procedures. Article 19 Implementing Protocols 1. Upon request of a Member State or the former Yugoslav Republic of Macedonia, the former Yugoslav Republic of Macedonia and a Member State shall draw up an implementing Protocol which shall cover rules on: (a) designation of the competent authorities, border crossing points and exchange of contact points and the language of communication; (b) the modalities for returns under the accelerated procedure; (c) conditions for escorted returns, including the transit of third-country nationals and stateless persons under escort; (d) means and documents additional to those listed in the Annexes 1 to 5 to this agreement. 2. The implementing Protocols referred to in paragraph 1 shall enter into force only after the readmission committee, referred to in Article 18, has been notified. 3. The former Yugoslav Republic of Macedonia agrees to apply any provision of an implementing Protocol drawn up with one Member State also in its relations with any other Member State upon request of the latter. Article 20 Relation to bilateral readmission agreements or arrangements of Member States The provisions of this Agreement shall take precedence over the provisions of any bilateral agreement or arrangement on the readmission of persons residing without authorisation which have been, or may under Article 19, be concluded between individual Member States and the former Yugoslav Republic of Macedonia, insofar as the provisions of the latter are incompatible with those of this Agreement. SECTION VIII FINAL PROVISIONS Article 21 Territorial application 1. Subject to paragraph 2 of Article 21, this Agreement shall apply to the territory in which the Treaty establishing the European Community is applicable and to the territory of the former Yugoslav Republic of Macedonia. 2. This Agreement shall not apply to the territory of the Kingdom of Denmark. Article 22 Entry into force, duration and termination 1. This Agreement shall be ratified or approved by the Contracting Parties in accordance with their respective procedures. 2. This Agreement shall enter into force on the first day of the second month following the date on which the Contracting Parties notify each other that the procedures referred to in the first paragraph have been completed. 3. This Agreement is concluded for an unlimited period. 4. Each Contracting Party may, by officially notifying the other Contracting Party and after prior consultation of the committee referred to in Article 18, completely or partly, temporarily suspend the implementation of this Agreement with regard to third country nationals and stateless persons, for reasons of security, protection of public order or public health. The suspension shall enter into force on the second day following the day of such notification. 5. Each Contracting Party may denounce this Agreement by officially notifying the other Contracting Party. This Agreement shall cease to apply six months after the date of such notification. Article 23 Annexes Annexes 1 to 7 shall form an integral part of this Agreement. (1) O J L 84, of 20.3.2004. (2) In line with the form set out in EU Council Recommendation of 30 November 1994. (3) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281 of 23.11.1995, p. 31). ANNEX 1 Common list of documents for proof of nationality (Articles 2(1), 4(1) and 8(1))  Passports of any kind (national passports, diplomatic passports, service passports, collective passports and surrogate/emergency passports),  identity cards (including temporary and provisional ones),  military identity cards,  seamen's registration books and skippers' service cards,  citizenship certificate accompanied by another identification document containing a photograph of the person concerned. ANNEX 2 Common list of documents the presentation of which is considered as prima facie evidence of nationality (Articles 2(1), 4(1) and 8(2))  Photocopies of any of the documents listed in Annex 1 to this Agreement,  service books or photocopies thereof,  driving licences or photocopies thereof,  birth certificates or photocopies thereof,  official statements by credible witnesses,  statements made by the person concerned and language spoken by him or her, including by means of an official test result. For the purpose of this Annex, the term official test is defined as a test commissioned or conducted by the authorities of the requesting State and validated by the Requested State,  any other document which may help to establish the nationality of the person concerned,  documents listed in Annex 1 whose validity has expired. ANNEX 3 Common list of documents which are considered as proof of the conditions for the readmission of third-country nationals and stateless persons (Articles 3(1), 5(1) and 9(1))  Entry/departure stamps or similar endorsement in the travel document of the person concerned or other evidence of entry/departure (e.g. photographic),  valid document, e.g. visa and/or residence permit, issued by the Requested State for permitted stay on the territory of the Requested State,  named tickets and/or passenger lists of air, train, coach or boat passages which show the presence and the itinerary of the person concerned on the territory of the requested State,  official statements made by border authority staff who can testify to the person concerned crossing the border. ANNEX 4 Common list of documents which are considered as prima facie evidence of the conditions for the readmission of third-country nationals and stateless persons (Articles 3(1), 5(1) and 9(2))  Statements issued by the relevant authorities of the Requesting State, of place and circumstances under which the person concerned has been intercepted after entering the territory of that State,  information related to the identity and/or stay of a person which has been provided by an International organisation,  documents, certificates and bills of any kind (e.g. hotel bills, appointment cards for doctors/dentists, entry cards for public/private institutions, car rental agreements, credit card receipts, etc.) which clearly show that the person concerned stayed on the territory of the Requested State,  information showing that the person concerned has used the services of a courier or travel agency,  official statement by the person concerned in judicial or administrative proceedings. ANNEX 5 List of documents which are considered as prima facie evidence of the conditions for the readmission of former nationals of the Socialist Federal Republic of Yugoslavia (Articles 3(3), 9(4))  Birth certificates or photocopies thereof issued by the former Socialist Federal Republic of Yugoslavia,  public documents or photocopies thereof issued by the former Yugoslav Republic of Macedonia or the former Socialist Federal Republic of Yugoslavia, stating place of birth and/or place of permanent residence as required by Article 3(3),  other documents or certificates or photocopies thereof which point to the place of birth and/or place of permanent residence in the territory of the former Yugoslav Republic of Macedonia,  official statement by the person concerned in judicial or administrative proceedings. ANNEX 6 ANNEX 7 JOINT DECLARATION CONCERNING ARTICLES 2(2) AND 4(2) In application of the provisions in question, the Parties should endeavour to take appropriate measures to maintain as far as possible the family unity and integrity. To this aim the Parties should make the best effort to readmit the family members in a reasonable time frame. The application of the principle of family unity and integrity should be in particular the subject of monitoring by the Committee referred to in Article 18. JOINT DECLARATION CONCERNING ARTICLES 2(3) AND 4(3) The Contracting Parties take note that, according to the nationality laws of the former Yugoslav Republic of Macedonia and the Member States, it is not possible for a citizen of the former Yugoslav Republic of Macedonia or the European Union to be deprived of his or her nationality. The Parties agree to consult each other in due time, should this legal situation change. JOINT DECLARATION CONCERNING ARTICLES 3 AND 5 The parties will endeavour to return any third country national who does not, or who no longer, fulfils the legal conditions in force for entry to, presence in or residence on, their respective territories, to his or her country of origin. JOINT DECLARATION CONCERNING DENMARK The Contracting Parties take note that this Agreement does not apply to the territory of the Kingdom of Denmark, nor to nationals of the Kingdom of Denmark. In such circumstances it is appropriate that the former Yugoslav Republic of Macedonia and Denmark conclude a readmission agreement in the same terms as this Agreement. JOINT DECLARATION CONCERNING ICELAND AND NORWAY The Contracting Parties take note of the close relationship between the European Community and Iceland and Norway, particularly by virtue of the Agreement of 18 May 1999 concerning the association of these countries with the implementation, application and development of the Schengen acquis. In such circumstances it is appropriate that the former Yugoslav Republic of Macedonia concludes a readmission agreement with Iceland and Norway in the same terms as this Agreement. JOINT DECLARATION CONCERNING SWITZERLAND The Contracting Parties take note that the European Union, the European Community and Switzerland signed an agreement on Switzerland's association with the implementation, application and development of the Schengen acquis. It is appropriate, once this association agreement enters into force, that the former Yugoslav Republic of Macedonia concludes a readmission agreement with Switzerland in the same terms as this Agreement.